DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on September 25, 2019
Claims 1-47 are pending 
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 was filed prior to the mailing date of the first office action on 12/6/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 9/25/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 11/25/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 9/25/2019.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Line 6 recites “a storage of the SDP client”. Line 11 similarly recites “a storage of the SDP client”. Both recitations are indefinite and therefore, it’s unclear if the same or different “storage” is being referenced.


 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

1.) Claims 1-26 and 32-45 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US2019/0215166A1, CLOUDFARE,INC(hereinafter“CLOUDFARE’) in view of IDS supplied reference, WO2012/061243A1, CITRIXSYSTEMS,INC(hereinafter“CITRIX”).

 	In regards to claim 1, Cloudfare teaches a method comprising: receiving a domain name system (DNS) query at a secure DNS proxy (SDP) of a satellite communication system, the DNS query being encrypted using a predetermined security protocol (Cloudfare, abstract,para[0026],[0028)), receiving a domain name system/DNS request(query) at a proxy server participating in a secure session(secureDNSproxy) in a network{communicationsystem) wherein the request(DNSquery) is encrypted using HTTPS with SSL(predeterminedsecurityprotocol)); decrypting the DNS query (Cloudfare, para. 0028, decrypting the encrypted request(DNS query)); (Cloudfare, para. 0086, 0163, responsive to decrypting the request (for the DNS query}, the proxy server determines if the requested resource has not expired (non-expired record exists) in cache(storage of the SDP)); supplying an encrypted copy of the record from the SDP storage in response to the received query, if the record is not expired (Cloudfare, para. 0163, transmitting the encrypted response with the requested content from the cache of the proxy server(copy of the record from the SDP storage) responsive to the request if the requested resource(record) is available in cache and not expired); encrypting the DNS query (Cloudfare, para. 0029, receiving the encrypted DNS request(query)); submitting the encrypted DNS query to an authoritative DNS server via a public network, if the record is expired or does not exist in the storage of the SDP {Cloudfare, para[0032],[0092), if a proxy server fails (record does not exist in the storage of the SDP), automatically routing the DNS request {encrypted DNS query) to another proxy server that includes the authoritative name server(DNS server) accessible over the Internet(public network); }; receiving an encrypted authoritative record in response to the submitted DNS query (Cloudfare, para[0041],[0092], providing a DNS resolution for the requested domain by the authoritative name server using a secure connection {encrypted authoritative record) when the DNS request(query) is made;); decrypting the authoritative record (Cloudfare, para[0033],[0119], decrypting the encrypted response (authoritative record)); (Cloudfare, para(0026),[0041],(00923, providing a DNS resolution for the requested domain by the authoritative name server using a secure connection (encrypt the authoritative record) when the DNS request is made using HTTPS with SSL (predetermined security protocol)); and supplying the authoritative record, encrypted with the predetermined security protocol, in response to the received DNS query (Cloudfare, para[0026},[0041},[0092], providing (supplying) the DNS resolution for the requested domain by the authoritative name server using the secure connection (predetermined security protocol) when the DNS request (received DNS query) is made;). 	 	CLOUDFARE does not disclose wherein the communication system is a satellite communication system. However, CITRIX discloses wherein the communication system is a satellite communication system (CITRIX, page7,line16-24, wherein the network (communication) comprises a wireless link using a satellite band); 	 It would have been obvious to one of ordinary skill in the art ,before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein the communication system is a satellite communication system as disclosed by CITRIX ,to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]) to include different network topologies including satellite communication.
  	In regards to claim 2, the combination of Cloudfare and Citrix teach the method (Cloudfare, para[0041],(0085),[0082} providing a DNS resolution for the requested domain by the authoritative name server (copy of the authoritative record) in the cache (storage) of the proxy server(SDP}).  
 	In regards to claim 3, the combination of Cloudfare and Citrix teach the method of claim 1, further comprising performing a back refresh at predetermined time intervals to update records contained in the storage of the SDP (Cloudfare, para[0079], the DNS records are updated at the proxy server(storage of the SDP)). 	CLOUDFARE does not disclose performing a back refresh at predetermined time intervals. CITRIX discloses performing a back refresh at predetermined time intervals (CITRIX, page 92,line 10-20, refreshing the zone (back refresh) using one more timers (intervals);).  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include performing a back refresh at predetermined time intervals as disclosed by CITRIX, to gain the advantage of performing zona maintenance as part of administering the DNS server to support fail over between different intermediate devices (CITRIX; page 105, line1-16).  

 	In regards to claim 22, the combination of Cloudfare and Citrix teach the method of claim 20, further comprising performing a back refresh at predetermined time intervals to update records contained in the storage of the SDP client and/or the storage (Cloudfare, para[0079], the DNS records are updated at the proxy server(storage of the SDP)). 	CLOUDFARE does not disclose performing a back refresh at predetermined time intervals. CITRIX discloses performing a back refresh at predetermined time intervals (CITRIX, page 92, lines 10-20, refreshing the zone (back refresh) using one more timers (intervals);).   	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include performing a back refresh at predetermined time intervals as disclosed by CITRIX, to gain the advantage of performing zona maintenance as part of administering the DNS server to support fail over between different intermediate devices (CITRIX; page 105, line1-16)

 	In regards to claim 4, the combination of Cloudfare and Citrix teach the method of claim 1, wherein the DNS query is encrypted using at least one of Transport Layer Security (TLS), Datagram Transport Layer Security (DTLS), Hypertext Transfer Protocol Secure (HTTPS), and QUIC(Cloudfare, para[6159), transmitting the encrypted request using HTTPS;).   	In regards to claim 23, the combination of Cloudfare and Citrix teach the method of claim 20, wherein the DNS query is encrypted using at least one of TLS, DTLS, HTTPS, and QUIC(Cloudfare, para[6159), transmitting the encrypted request using HTTPS;).  

 	In regards to claim 5, the combination of Cloudfare and Citrix teach the method of claim 1, wherein the SDP is located within a terminal of the satellite communication system, a gateway of the satellite communication system, or both (CITRIX, page7,line 16-25; page9, line 21-25, the proxy server(SDP) is also referred to as the gateway server using the wireless satellite band link;). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein the SDP is located within a terminal of the satellite communication system, a gateway of the satellite communication system, or both as disclosed by CITRIX, to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para(0092)} to include different network topologies including satellite communication.
  
 	In regards to claim 6, the combination of Cloudfare and Citrix teach the method of claim 1, wherein determining if a non-expired record exists further comprises: determining if an expired record exists for the DNS query in the storage of the SDP (Cloudfare, para. 0163, transmitting the encrypted response with the requested content from the cache of the proxy server responsive to the request if the requested resource is available in cache and not expired(Cloudfare, para[0163], determining if an expired record exists for the DNS query};); and modifying at least one parameter in the expired record to change its status to non-expired (CITRIX, page 110, line1-5; page 114, line24-26, modifying a parameter to change its status to non-expired) when the record expires;). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include modifying at least one parameter in the expired record to change its status to non-expired as disclosed by CITRIX, to gain the advantage of performing maintenance including re-signing to ensure DNSSEC (CITRIX; page 1, line 13-21; page 116, line6-17).  
 	In regards to claim 7, the combination of Cloudfare and Citrix teach the method of claim 1, further comprising: monitoring contents of authoritative records, by the SDP, to identify patterns between the authoritative records and the DNS queries (Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and 70Attorney Docket No.: P2019-03-05 1179.0035.00000modifying one or more parameters of records contained in the storage of the SDP based, at least in part, on the identified patterns (Cloudfare, para[0058), adding a unique record to their existing DNS file (modifying parameter of records } in cache (storage of the SDP} to check if the string characters match (based in part on the identified patterns);).  
(Cloudfare, para{0092), a TTL/time-to-live value(parameter) provided by the authoritative name server; }.  
 	In regards to claim 9, the combination of Cloudfare and Citrix teach the method of claim 1, further comprising: monitoring the storage of the SDP to identify records that are nearly expired or expired (decrypting the request and determining whether requested resources are available(Cloudfare, para[0163), monitoring to identify records) in cache(storage of the SDP) and not expired(to identify records that are expired);); and performing a back refresh to update the identified records (Citrix, page92,lina10-20;page104,line4-12 refreshing the zone(back refresh} using one more timers to perform dynamic updates by the DNS servers(update identified records);). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include performing a back refresh at predetermined time intervals as disclosed by CITRIX, to gain the advantage of performing zone maintenance as part of administering the DNS servers support fail over between different intermediate devices (CITRIX; page 105, line1-16) 

 	In regards to claim 10, the combination of Cloudfare and Citrix teach the method of claim 9, wherein monitoring further comprises: (Cloudfare, para[0045],(0163), determining whether the requested resource (identified records) has not expired according to a certificate expiration date(expiration timeless than a predetermined threshold);); and supplying the identified records in response to received queries, if the expiration time is less than the predetermined threshold (Cloudfare, para[0163], transmitting the encrypted response with the requested content from the cache of the proxy server(supplying the identified records) responsive to tha requests(received queries) if the requested resource is available in cache and not expired(expiration time less than the predetermined threshold); }, wherein at least one parameter in the one identified record is modified prior to being supplied in response to the query (Cloudfare, para(0058), adding a unique record to their existing DNS file (parameter in the identified record is modified) in cache to check if the string characters match(prior to being supplied in response);).  
 	In regards to claim 11, the combination of Cloudfare and Citrix teach The method of claim 1, wherein: the SDP is located within a terminal in the satellite communication system(CITRIX, page7,line16-25;page54,line2-5, the proxy service(SDP) located within the client agent(terminal) in the network using the satellite band;); and  71Attorney Docket No.: P2019-03-05 1179.0035.00000receiving a DNS query comprises receiving a DNS query, at the terminal, from a customer premise equipment (CPE) (Cloudfare, para0038},(0092], receiving the HTTPS request (DNS query) from a client device(terminal) using networking equipment with multiple points of presences/POP between the requesting client devices(premise equipment);).	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein: the SDP is located within a terminal in the satellite communication system as disclosed by CITRIX, to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]} to include different network topologies including client management in a satellite communication.  
 	In regards to claim 12, the combination of Cloudfare and Citrix teach the method of claim 11, wherein: determining if a non-expired record exists further comprises forwarding the DNS query to a gateway of the satellite communication system, if the record does not exist in the storage of the SDP(Citrix, page7 ,line 16-25; page 9, line21-25; page 110, line1-5; page 114, line 13-22; claim20, forwarding the DNS query, when the RRSIG record (client record) expires, where the record has to be re-signed with .a new key by DNSSEC implemented at a gateway server (forwarding the query to an SDP server } in the satellite band network:); the gateway encrypts(Cloudfare, para. 0029, receiving the encrypted DNS request(query)) and submits the DNS query to the authoritative DNS server{Cloudfare, para[0032],[0092), if a proxy server fails (record does not exist in the storage of the SDP), automatically routing the DNS request {encrypted DNS query) to another proxy server that includes the authoritative name server(DNS server) accessible over the Internet(public network); }; and receiving an encrypted authoritative record further comprises transmitting the encrypted authoritative record from the gateway to the terminal(Cloudfare, para[0041],[0092], providing a DNS resolution for the requested domain by the authoritative name server using a secure connection {encrypted authoritative record) when the DNS request(query) is made;).  
 	In regards to claim 13, the combination of Cloudfare and Citrix teach the method of claim 12, wherein: the DNS query is forwarded from the SDP to the gateway over an encrypted satellite link(Cloudfare, para. 0026, 0041, and 0092, providing(transmitted) the DNS resolution for the requested domain by the authoritative name server using the secure connection (encrypted link) when the DNS request is made); and the authoritative record is transmitted from the gateway to the SDP over the encrypted satellite link(Cloudfare, para. 0092, where an authoritative name server[gateway] responds[authoritative record] with a proxy server[SDP] in response to receiving a request from the DNS).  
 	In regards to claim 14, the combination of Cloudfare and Citrix teach the method of claim 13, further comprising: decrypting the DNS query, by the SDP, prior to forwarding to the gateway(Cloudfare, para. 0028 and 0113, decrypting the encrypted request(DNS query) before determining the destination host (forwarding to the SDP server); and (Cloudfare, para[0033],[0119], decrypting the encrypted response (authoritative record)).  
 	In regards to claim 15, the combination of Cloudfare and Citrix teach the method of claim 12, wherein forwarding the DNS query further comprises: determining if a gateway record exists for the DNS query in a secure DNS server at the gateway(Cloudfare, para[0085],[0163), responsive to decrypting the request (for the DNS query}, the proxy server determines if the requested resource has not expired (non-expired record exists) in cache (storage of the SOP server);); determining if the gateway record is expired(Cloudfare, para[0163], determining if an expired record exists for the DNS query};); and transmitting the gateway record to the SDP, if the gateway record is not expired, wherein the SDP supplies an encrypted copy of the gateway record in response to the received DNS query(Cloudfare, para. 0163, transmitting the encrypted response with the requested content from the cache of the proxy server(copy of the record from the SDP storage) responsive to the request if the requested resource(record) is available in cache and not expired).  
 	In regards to claim 16, the combination of Cloudfare and Citrix teach the method of claim 15, wherein determining if the gateway record is expired further comprises modifying at least one parameter in an expired record to change its status to non- expired(CITRIX, page 110, line1-5; page 114, line24-26, modifying a parameter to change its status to non-expired) when the record expires;).  
 	In regards to claim 17, the combination of Cloudfare and Citrix teach the method of claim 15, further comprising: monitoring the secure DNS server to identify gateway records that are nearly expired or expired(decrypting the request and determining whether requested resources are available(Cloudfare, para[0163), monitoring to identify records) in cache(storage of the SDP) and not expired(to identify records that are expired);); and performing a back refresh to update the identified gateway records(Citrix, page92,lina10-20;page104,line4-12 refreshing the zone(back refresh} using one more timers to perform dynamic updates by the DNS servers(update identified records);). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include performing a back refresh at predetermined time intervals as disclosed by CITRIX, to gain the advantage of performing zone maintenance as part of administering the DNS servers support fail over between different intermediate devices (CITRIX; page 105, line1-16).  
 	In regards to claim 18, the combination of Cloudfare and Citrix teach the method of claim 15, wherein submitting the encrypted DNS query comprises submitting the DNS query to an authoritative DNS server via a public network, if the gateway record does not exist and/or the gateway record is expired{Cloudfare, para[0032],[0092), if a proxy server fails (record does not exist in the storage of the SDP), automatically routing the DNS request {encrypted DNS query) to another proxy server that includes the authoritative name server(DNS server) accessible over the Internet(public network); }. 
 
 	In regards to claim 19, the combination of Cloudfare and Citrix teach the method of claim 18, further comprising: monitoring contents of authoritative records, by the secure DNS server to identify patterns between authoritative records and the DNS queries(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and modifying one or more parameters of gateway records contained in the secure DNS server based, at least in part, on the identified patterns(Cloudfare, para[0058), adding a unique record to their existing DNS file (modifying parameter of records } in cache (storage of the SDP} to check if the string characters match (based in part on the identified patterns);).  
 	In regards to claim 20, the combination of Cloudfare and Citrix teach a method comprising: receiving a domain name system (DNS) query at a secure DNS proxy (SDP) client of a satellite communication system, the DNS query being encrypted using (Cloudfare, abstract: para(0026), [0028], receiving a domain name system/DNS request (query) at a proxy server participating in a secure session with a client (SDPclient) in a network (communication system} wherein the request (DNS query) is encrypted using HTTPS with SSL (predetermined security protocol),); decrypting the DNS query (Cloudfare, para. 0028, decrypting the encrypted request (DNS query);); determining if a non-expired client record exists for the DNS query in a storage of the SDP client; supplying an encrypted copy of the client record from the storage of the SDP client in response to the received query, if the client record is not expired (Citrix, page54, line6-11; page97, line18-22, generating (supplying) a response to the query (encrypted copy of the client record from the SDP client}if the RRSIG record is within the expiry period {not expired);); forwarding the DNS query to an SDP server located in a gateway of the satellite communication system, if the client record is expired or does not exist in a storage of the SDP client (Citrix, page7 ,line 16-25; page 9, line21-25; page 110, line1-5; page 114, line 13-22; claim20, forwarding the DNS query, when the RRSIG record (client record) expires, where the record has to be re-signed with .a new key by DNSSEC implemented at a gateway server (forwarding the query to an SDP server } in the satellite band network:); determining if a non-expired server record exists for the DNS query in a storage of the SDP server(Cloudfare, para[0085],[0163), responsive to decrypting the request (for the DNS query}, the proxy server determines if the requested resource has not expired (non-expired record exists) in cache (storage of the SOP server);); supplying an encrypted copy of the server record from the storage of the SDP server in response to the received query, if the server record is not expired(Cloudfare, para[0163], transmitting the encrypted response with the requested content from the cache of the proxy server (copy of the record frorn the SDP storage) responsive to the request if the requested resource (record) is available in cache and not expired; };  74Attorney Docket No.: P2019-03-05 1179.0035.00000 encrypting and submitting the DNS query to an authoritative DNS server via a public network, if the server record is expired or does not exist in the SDP server(CLOUDFARE, para[0032], [0092], receiving the encrypted DNS request (query) and if a proxy server fails {record does not exist in the storage of the SDP}, automatically routing the DNS request (encrypted DNS query) to another proxy server that includes the authoritative name server(DNS server) accessible over the Internet(public network);); receiving an encrypted authoritative record in response to the submitted DNS query (Cloudfare, para[0044], [(0092] providing a DNS resolution for the requested domain by the authoritative name server using a secure connection (encrypted authoritative record) when the DNS request (query) is made; }; decrypting the authoritative record(Cloudfare, para{0033}, [0119], decrypting the encrypted response (authoritative record), };; applying the predetermined security protocol to encrypt the authoritative record(Cloudfare, para[0026], [0041], [0092] providing a DNS resolution for the requested domain by the authoritative name server using a secure connection (encrypt the authoritative record} when the DNS request is made using HTTPS with SSL (predetermined security protocol}; }; and supplying the authoritative record, encrypted with the predetermined security protocol, in response to the received DNS query(Cloudfare, para[0026],[0044],(0092), providing (supplying) the DNS resolution for the requested domain by the authoritative name server using the secure connection (predetermined security protocol) when the DNS request (received DNS query} is made;).   	CITRIX discloses where in the communication system is a satellite communication system(whereinthenetwork(communication)comprisesawirelesslinkusingasatelliteband;page7,line16-24);determining if a non-expired client record exists for the DNS query in a storage of the SDP client (Citrix, page35, line17-25; page 39, line15-17; page 110, line1-4, determining an expiry period for a resource record/RRSIG (if a non-expired client record exists) for the query in the user space of the client (storage of the SDP client););	     	It would have been obvious to one of ordinary skill in the art ,before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein the communication system is a satellite communication system as disclosed by CITRIX ,to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]) to include different network topologies including satellite communication.
(Citrix, page35, line 17-25; page 39, line15-17; page 110, line1-4) where the resource record/RRSIG (client records) for the query(received DNS queries) are stored in the user space of the client(storage of the SDP client};; and the server records are saved in the storage of the SDP server based, at least in part, on forwarded DNS queries from all SDP clients supported by the SDP server (Citrix, page7,line16-25; page 9, line21-25; page 110, line1-5; page 114, line13-22;  storing a name server record/NS (server records) as a data base record (storage of the SDP); page 92, line1-9) based, at least in part, on forwarded DNS queries formal lSDP clients supported by the SDP server(upon forwarding the DNS query (forwarded DNS queries from all SDP clients) where the record has to be re-signed with a new key by DNSSEC implemented at a gateway server(supported by the SDP server);).	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein: the client records are saved in the storage of the SDP client based, at least in part, on received DNS queries; and the server records are saved in the storage of the SOP server based, at least in part, on forwarded DNS queries from all SDP clients supported by the SDP server as disclosed by CITRIX, to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]) to 
  
 	In regards to claim 24, the combination of Cloudfare and Citrix teach the method of claim 20, wherein determining if a non-expired client record exists further comprises: 
determining if an expired client record exists for the DNS query in the storage of the SDP client (Citrix, page35,line17-25;page39,line15-17;page110,line1-4,  determining an expiry period for a resource record/RRSIG (if an expired client record exists) for the query in the user space of the client (storage of the SDP client}; }; and modifying at least one parameter in the expired client record to change its status to non- expired (Citrix, page110,line1-5;page114,line24-26, re-signing the record with an ewkey (modifying a parameter to change its status to non-expired) when the record expires;).  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include determining if an expired client record exists for the DNS query in the storage of the SOP client; and modifying at least one parameter in the expired client record to change its status to non-expired as disclosed by CITRIX, to gain the advantage of performing maintenance including re-signing to ensure DNSSEC(CITRIX;page1,line13-21;page119,line6-17).

 	In regards to claim 25, the combination of Cloudfare and Citrix teach the method of claim 20, further comprising multicasting server records stored in the SDP server to (Cloudfare, para[0092],  using any cast to automatically route in coming requests (server records) from a proxy server (SDP server) to a variety of other proxy servers that share the same any cast address (all SDP clients) according to the TTL/time-to-live value provided by the authoritative name server(predetermined time intervals);).  
 	In regards to claim 26, the combination of Cloudfare and Citrix teach the method of claim 25, wherein the server records are multicast based on at least one of traffic demand for individual SDP clients, time zone of the SDP clients, frequently used DNS queries, and traffic demand for all SDP clients supported by the SDP server (CLOUDFARE, para[0092], based on at least one of traffic demand for individual SDP clients, time zone of the SDP clients, frequently used DNS queries, and traffic demand for all SDP clients supported by the SDP server (based on a geographical load balancer(traffic demand) between requesting client devices(SDP clients supported by the SDP server) to route the traffic to the nearest point of presence/POP;).  

 	In regards to claim 32, the combination of Cloudfare and Citrix teach the method of claim 20, further comprising: monitoring the storage of the SDP client and the storage of the SDP server to identify client records and server records that are nearly expired or expired (Cloudfare, para[0163), decrypting the request and determining whether requested resources are available(monitoring to identify server records} in cache(storage of the SDP server) and not expired (to identify records that are expired);); and 	CLOUDFARE does not disclose monitoring the storage of the SDP client to identify client records that are nearly expired or expired; and performing a back refresh to update the identified client records.	CITRIX discloses monitoring the storage of the SDP client to identify client records that are nearly expired or expired (Citrix, page110, line1-5, the RRSID records in the user space of the client (storage of the SDP client) are checked to determine whether they are expired according to their expiry period;);
performing a back refresh to update the identified client records and server records (Citrix, page92, line10-20; page104, line4-12, refreshing the zone (back refresh) using one more timers to perform dynamic updates by the DNS servers(update identified client records);).  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include performing a back refresh at predetermined time intervals as disclosed by CITRIX, to gain the advantage of performing zone maintenance as part of administering the DNS server to support fail over between different intermediate devices(CITRIX;page105,line1-16)

 	In regards to claim 33, the combination of Cloudfare and Citrix teach the method of claim 32, wherein monitoring further comprises: determining if an expiration time of the identified client records and server records is less than a predetermined threshold(Citrix, pg 35, lines 17-25, pg. 110, lines 1-4, determining an expiry period for a resource record/RRSIG (an expiration time of the identified client record and server records) for the query is within an expiry period (predetermined threshold)); and supplying one of the identified client records or server records in response to a received query, if the expiration time is less than the predetermined threshold(Citrix, pg. 54, line 6-11, pg. 97 18-22, generating(supplying) a response to the query(identified client record in response to a received query) if the RRSIG record is within the expiry period (less than the predetermined threshold), wherein at least one parameter in the one identified client record or server record is modified prior to being supplied in response to the query(Citrix, pg. pg. 110, lines 1-5, pg. 114, lines 24-26, re-signing the record with a new key (a parameter is modified) when the record expires (prior to being supplied in response to the query).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cloudfare to include determining if an expiration time of the identified client records and server records is less than a predetermined threshold and supplying one of the identified client records or server records in response to a received query if the expiration time is less than the predetermined threshold, wherein at least one parameter in the one identified client record or server record is modified prior to being supplied in response to the query as disclosed by Citrix to gain the advantage of performing maintenance including re-signing to ensure DNSSEC(Citrix, pg. 1, lines 13-21; pg. 110, lines 6-17)

(Cloudfare, para. 0026, 0041, and 0092, providing(transmitted) the DNS resolution for the requested domain by the authoritative name server using the secure connection (encrypted link) when the DNS request is made); and  	Cloudfare does not teach wherein the link is a satellite link; wherein the DNS query is forwarded to the SDP server from the SDP client over an encrypted satellite link; 	Citrix teaches wherein the link is a satellite link(Citrix, 7, lines 16-24, wherein the network comprises a wireless link using a satellite  band); andwherein  the DNS query is forwarded to the SDP server from the SDP client over an encrypted satellite link(Citrix, pg. 7, lines 16-24; pg. 31, lines 5-9, using a wireless satellite band link with an encryption processor performing  secure socket layer processing ).  
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of Cloudfare to include wherein the DNS query is forwarded to the SDP server client over an encrypted satellite link as disclosed by Citrix, to gain the advantage of applying the DNS resolution with the reliability mechanism of Cloudfare (para. 0092) to include different network topologies including satellite communication
 	In regards to claim 35, the combination of Cloudfare and Citrix teach the method (Cloudfare, para. 0028 and 0113, decrypting the encrypted request(DNS query) before determining the destination host (forwarding to the SDP server); and decrypting the authoritative record prior to transmitting to the SDP client(Cloudfare, para. 0119, decrypting the encrypted response (authoritative record) according to the secure session to transmit the response to the client).  

 	In regards to claim 36, the combination of Cloudfare and Citrix teach the method of claim 20, wherein forwarding the DNS query further comprises: determining if a gateway record exists for the DNS query in a secure DNS server at the gateway(Cloudfare, para[0163], determining if an expired record exists for the DNS query};); determining if the gateway record is expired(Cloudfare, para[0163], determining if an expired record exists for the DNS query};); and  78Attorney Docket No.: P2019-03-05 1179.0035.00000transmitting the gateway record to the SDP client, if the gateway record is not expired, wherein the SDP client supplies an encrypted copy of the gateway record in response to the received DNS query(Cloudfare, para. 0163, transmitting the encrypted response with the requested content from the cache of the proxy server(copy of the record from the SDP storage) responsive to the request if the requested resource(record) is available in cache and not expired). 
 
(decrypting the request and determining whether requested resources are available(Cloudfare, para[0163), monitoring to identify records) in cache(storage of the SDP) and not expired(to identify records that are expired);); and performing a back refresh to update gateway records that are nearly expired or expired(Cloudfare, para[0079], the DNS records are updated at the proxy server(storage of the SDP)).  

 	In regards to claim 38, the combination of Cloudfare and Citrix teach the method of claim 36, wherein determining if the gateway record is expired further comprises modifying at least one parameter in the expired gateway record to change its status to non-expired(CITRIX, page 110, line1-5; page 114, line24-26, modifying a parameter to change its status to non-expired) when the record expires;).  

 	In regards to claim 39, the combination of Cloudfare and Citrix teach the method of claim 36, wherein submitting the DNS query comprises encrypting and submitting the DNS query to an authoritative DNS server via a public network, if the gateway record does not exist and/or the gateway record is expired{Cloudfare, para[0032],[0092), if a proxy server fails (record does not exist in the storage of the SDP), automatically routing the DNS request {encrypted DNS query) to another proxy server that includes the authoritative name server(DNS server) accessible over the Internet(public network); }.  

 	In regards to claim 40, the combination of Cloudfare and Citrix teach the method of claim 36, further comprising: monitoring authoritative records at the secure DNS server to identify patterns between authoritative records and the DNS queries queries (Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and modifying one or more parameters of gateway records contained in the secure DNS server based, at least in part, on the identified patterns(Cloudfare, para[0058), adding a unique record to their existing DNS file (modifying parameter of records } in cache (storage of the SDP} to check if the string characters match (based in part on the identified patterns);).  

 	In regards to claim 41, Cloudfare teaches a method comprising: receiving a domain name system (DNS) query at a secure DNS proxy (SDP) client of a satellite communication system, the SDP client being domain name system security extensions (DNSSEC) aware(Cloudfare, abstract,para[0026],[0028)), receiving a domain name system/DNS request(query) at a proxy server participating in a secure session(secureDNSproxy) in a network{communicationsystem) wherein the request(DNSquery) is encrypted using HTTPS with SSL(predeterminedsecurityprotocol)); determining if a non-expired client record exists for the DNS query in a storage of the SDP client, the client record being digitally signed(Cloudfare, para. 0086, 0163, responsive to decrypting the request (for the DNS query}, the proxy server determines if the requested resource has not expired (non-expired record exists) in cache(storage of the SDP)); supplying the client record from the SDP client in response to the received query, if the client record is not expired(Cloudfare, para. 0163, transmitting the encrypted response with the requested content from the cache of the proxy server(copy of the record from the SDP storage) responsive to the request if the requested resource(record) is available in cache and not expired); determining if a non-expired server record exists for the DNS query in a storage of the SDP server(Cloudfare, para. 0086, 0163, responsive to decrypting the request (for the DNS query}, the proxy server determines if the requested resource has not expired (non-expired record exists) in cache(storage of the SDP)),supplying the server record from the storage of the SDP server in response to the received query, if the server record is not expired(Cloudfare, para. 0163, transmitting the encrypted response with the requested content from the cache of the proxy server(copy of the record from the SDP storage) responsive to the request if the requested resource(record) is available in cache and not expired); submitting the DNS query to an authoritative DNS server via a public network, if the server record is expired or does not exist in the SDP server{Cloudfare, para[0032],[0092), if a proxy server fails (record does not exist in the storage of the SDP), automatically routing the DNS request {encrypted DNS query) to another proxy server that includes the authoritative name server(DNS server) accessible over the Internet(public network); }; and supplying the authoritative record in response to the received DNS query based, at least in part, on the verifying(Cloudfare, para[0026},[0041},[0092], providing (supplying) the DNS resolution for the requested domain by the authoritative name server using the secure connection (predetermined security protocol) when the DNS request (received DNS query) is made;) 	Cloudfare does not teach forwarding the DNS query to an SDP server located in a gateway of the satellite communication system, if the client record is expired or does not exist in the SDP client, the SDP server being DNS SEC-aware; the server record being digitally signed; receiving an authoritative record digitally signed by the authoritative DNS server in response to the submitted DNS query; verifying at least a source and/or authenticity of the authoritative record 	However, Citrix teaches forwarding the DNS query to an SDP server located in a gateway of the satellite communication system, if the client record is expired or does not exist in the SDP client, the SDP server being DNS SEC-aware(Citrix, page7 ,line 16-25; page 9, line21-25; page 110, line1-5; page 114, line 13-22; claim20, forwarding the DNS query, when the RRSIG record (client record) expires, where the record has to be re-signed with .a new key by DNSSEC implemented at a gateway server (forwarding the query to an SDP server } in the satellite band network:); (Citrix, page 3, lines 9-12, where a signed record is provided); receiving an authoritative record digitally signed by the authoritative DNS server in response to the submitted DNS query(Citrix, page 3, lines 9-12, where a signed record is provided in response to a query); verifying at least a source and/or authenticity of the authoritative record(Citrix, page 94, lines 1-2, where a digital signature is used to verify a message).  	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein the communication system is a satellite communication system as disclosed by CITRIX ,to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]) to include different network topologies including satellite communication. 

 In regards to claim 42, the combination of Cloudfare and Citrix teach the method of claim 41, further comprising: saving client records in the storage of the SDP client based, at least in part, on received DNS queries(Cloudfare, para[0041],(0085),[0082} providing a DNS resolution for the requested domain by the authoritative name server (copy of the authoritative record) in the cache (storage) of the proxy server(SDP}); and saving server records in the storage of the SDP server based, at least in part, on forwarded DNS queries from all SDP clients supported by the SDP server(Citrix, page7,line16-25; page 9, line21-25; page 110, line1-5; page 114, line13-22, storing a name server record/NS (server records) as a data base record (storage of the SDP); page 92, line1-9) based, at least in part, on forwarded DNS queries formal lSDP clients supported by the SDP server(upon forwarding the DNS query (forwarded DNS queries from all SDP clients) where the record has to be re-signed with a new key by DNSSEC implemented at a gateway server(supported by the SDP server);).	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein: the client records are saved in the storage of the SDP client based, at least in part, on received DNS queries; and the server records are saved in the storage of the SOP server based, at least in part, on forwarded DNS queries from all SDP clients supported by the SDP server as disclosed by CITRIX, to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]) to include different network topologies including client management in a satellite communication.  

 	In regards to claim 43, the combination of Cloudfare and Citrix teach the method of claim 41, wherein an expired client record exists for the DNS query in the storage of the SDP client or the storage of the SDP server, and further comprising: analyzing contents of DNS queries and authoritative records, by the SDP client and/or the SDP server(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and supplying the expired record from the storage of the SDP client or the storage of the SDP server in response to the DNS query based, at least in part, on the analysis(Citrix, page7 ,line 16-25; page 9, line21-25; page 110, line1-5; page 114, line 13-22; claim20, forwarding the DNS query, when the RRSIG record (client record) expires, where the record has to be re-signed with .a new key by DNSSEC implemented at a gateway server (forwarding the query to an SDP server } in the satellite band network:).   	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of CLOUDFARE to include wherein: the client records are saved in the storage of the SDP client based, at least in part, on received DNS queries; and the server records are saved in the storage of the SOP server based, at least in part, on forwarded DNS queries from all SDP clients supported by the SDP server as disclosed by CITRIX, to gain the advantage of applying the DNS resolution with the reliability mechanism of CLOUDFARE (para[0092]) to include different network topologies including client management in a satellite communication.

 	In regards to claim 44, the combination of Cloudfare and Citrix teach the method of claim 41, further comprising multicasting server records stored in the SDP server to all SDP clients at predetermined time intervals(Cloudfare, para[0092],  using any cast to automatically route in coming requests (server records) from a proxy server (SDP server) to a variety of other proxy servers that share the same any cast address (all SDP clients) according to the TTL/time-to-live value provided by the authoritative name server(predetermined time intervals);).  

 	In regards to claim 45, the combination of Cloudfare and Citrix teach the method of claim 44, wherein the server records stored in the SDP server are multicast based on at least one of traffic demand for individual SDP clients, time zone of the SDP clients, frequently used domains, and traffic demand for all SDP clients supported by the SDP server(CLOUDFARE, para[0092], based on at least one of traffic demand for individual SDP clients, time zone of the SDP clients, frequently used DNS queries, and traffic demand for all SDP clients supported by the SDP server (based on a geographical load balancer(traffic demand) between requesting client devices(SDP clients supported by the SDP server) to route the traffic to the nearest point of presence/POP;).  



2.) Claims 27-31, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US2019/0215166A1, CLOUDFARE,ING(hereinafter“CLOUDFARE’) in view of IDS supplied reference, WO2012/061243A1, CITRIXSYSTEMS,INC(hereinafter“CITRIX”) and further in view of US 20180075037, Nanavati
(CLOUDFARE, para[0031], where the proxy server resolve the DNS queries from servers on all domains); detecting patterns in the content of forwarded DNS queries(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and multicasting the list of server records to all SDP clients(Cloudfare, para[0092],  using any cast to automatically route in coming requests (server records) from a proxy server (SDP server) to a variety of other proxy servers that share the same any cast address (all SDP clients) according to the TTL/time-to-live value provided by the authoritative name server(predetermined time intervals);) 	the combination of Cloudfare and Citrix do not teach generating a list of server records corresponding to frequently used DNS queries 	However, Nanavati teaches generating a list of server records corresponding to frequently used DNS queries (see US 20180075037, Nanavati, para. 0039, where a list is generated and ranked based on the popularity and frequency of queries).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of (Nanavati, para. 0008).

 	In regards to claim 28,  the combination of Cloudfare and Citrix teach the method of claim 27, further comprising: analyzing, by one or more SDP clients, the contents of received DNS queries to identify patterns between authoritative records and the DNS queries(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and  	the combination of Cloudfare and Citrix do not teach selecting, by the one or more SDP clients, server records contained in the multicast list for storage based, at least in part, on the analysis 	However, Nanavati teaches selecting, by the one or more SDP clients, server records contained in the multicast list for storage based, at least in part, on the analysis (see US 20180075037, Nanavati, para. 0031 and fig. 2, item 227, where a listing is analyzed to identify scoring and implicitly storing of ranked lists). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of (Nanavati, para. 0008)  

 	In regards to claim 29, the combination of Cloudfare, Citrix, and Nanavati teach the method of claim 27, further comprising modifying one or more parameters of server records contained in the storage of the SDP server based, at least in part, on the detected patterns(Cloudfare, para[0058), adding a unique record to their existing DNS file (modifying parameter of records } in cache (storage of the SDP} to check if the string characters match (based in part on the identified patterns);).  

 	In regards to claim 30, the combination of Cloudfare, Citrix, and Nanavati teach the method of claim 29, wherein modifying one or more parameters of server records results in a change in the server records' status from expired to non-expired(CITRIX, page 110, line1-5; page 114, line24-26, modifying a parameter to change its status to non-expired) when the record expires;). 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teaching of the combination of CLOUDFARE and Nanavati to include wherein: the client records are saved in the storage of the SDP client based, at least in part, on received DNS queries; and the server records are saved in the storage of the SOP server based, at least in part, on forwarded DNS queries from all SDP clients supported by the SDP server as disclosed 

 	In regards to claim 31, the combination of Cloudfare, Citrix, and Nanavati teach the method of claim 29, wherein the one or more parameters include type, class, time to live (TTL), and/or resource data(Cloudfare, para{0092), a TTL/time-to-live value(parameter) provided by the authoritative name server; }.  

 	In regards to claim 46, the combination of Cloudfare, Citrix, and Nanavati teach The method of claim 45, further comprising: monitoring, by the SDP server, content of DNS queries forwarded from all SDP clients(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; detecting patterns in the content of forwarded DNS queries(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and (Cloudfare, para[0092],  using any cast to automatically route in coming requests (server records) from a proxy server (SDP server) to a variety of other proxy servers that share the same any cast address (all SDP clients) according to the TTL/time-to-live value provided by the authoritative name server(predetermined time intervals);)the combination of Cloudfare and Citrix do not teach generating a list of server records corresponding to frequently used DNS queries 	However, Nanavati does not teach generating a list of server records corresponding to frequently used DNS queries (see US 20180075037, Nanavati, para. 0039, where a list is generated and ranked based on the popularity and frequency of queries);.  
 	In regards to claim 47, the combination of Cloudfare, Citrix, and Nanavati teach the method of claim 46, further comprising: analyzing, by one or more SDP clients, the contents of received DNS queries to identify patterns between authoritative records and the DNS queries(Cloudfare, para[0058), requiring the customer change the name server to a particular name server (monitoring contents) by the proxy server (SDP) to ensure the customer has the authority to change DNS records (identify patterns between the authoritative records) when the customer makes the request for the domain(DNS queries); }; and selecting, by the one or more SDP clients, server records contained in the multicast list for storage based, at least in part, on the analysis(see US 20180075037, Nanavati, para. 0031 and fig. 2, item 227, where a listing is analyzed to identify scoring and implicitly storing of ranked lists). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Cloudfare and Citrix with the teaching of Nanavati because a user would have been motivated by a desire to improve a query search, taught by the combination of Cloudfare and Citrix, by utilizing the contextual ranking information, taught by Nanavati, in order to provide more relevant results during  query searches(Nanavati, para. 0008)




CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438